Citation Nr: 1043060	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a disability rating in excess of 10 percent for 
lumbar spine disability.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 2005 to October 
2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in January 2009, a statement of the case was issued in May 
2009, and a substantive appeal was received in May 2009.

The Board briefly notes that the Veteran has submitted a signed 
written statement in October 2009 revoking the power of attorney 
that had been held by The American Legion in this matter.  The 
Veteran's October 2009 statement expressly indicates that she 
does not want to appoint any new representation, and that she 
desired to have the Board proceed with review of her case 
promptly.

In reviewing the claims file, the Board acknowledges certain 
statements by the Veteran as to the effect of her low back 
disability on her employability.  In this regard, the Court has 
held that a request for a total disability rating for 
compensation purposes based on individual unemployability due to 
service-connected disabilities (TDIU), whether expressly raised 
by the Veteran or reasonably raised by the record, is not a 
separate 'claim' for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  However, the Veteran's various statements have 
not reasonably raised a claim that she is totally unemployable; 
rather, her assertions appear to simply articulate her belief 
that her low back disability impairs her earning capacity.  In 
this regard, the schedular ratings are intended to represent as 
far as can practicably be determined the average impairment in 
earning capacity resulting from the disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that a TDIU claim has not been expressly 
raised by the Veteran or reasonably raised by the record (as it 
now stands).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  In this 
case, the Board finds that records raises significant indications 
that the nature and severity of the Veteran's service-connected 
lumbar spine disability may have changed since the most recent VA 
examination conducted for rating purposes.  The Veteran's last VA 
rating examination was in November 2008, two months following her 
August 2008 claim for increase.  Since that time, the Veteran has 
asserted that her disability on appeal has increased in severity.  
In her January 2009 notice of disagreement, the Veteran stated 
that "since I first submitted my request, the frequency and 
severity of pain has increased substantially."  In a February 
2009 statement, she again stated that "[s]ince I first submitted 
my request, my condition has worsened considerably.  I am in 
increased pain more frequently than ever before."  Among the 
details the Veteran describes in the February 2009 account, she 
states that "[s]tarting two months ago, at the end of December 
2008, and approximately twice per week ever since, I have 
episodes of back pain that make it difficult for me to walk 
without great pain."  This statement clearly asserts an increase 
in the severity of the pertinent disability symptoms since the 
most recent VA rating examination.  

The Board believes that a new VA examination for rating purposes 
is warranted in order to evaluate the current nature and severity 
of the Veteran's service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action 
to update the claims-file with any VA 
treatment records for the Veteran that have 
been created since the last such update of 
the claims-file.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
current severity of the Veteran's lumbar 
spine disability.  The claims file should be 
made available to the examiner for review.  
All clinical and special test findings should 
be clearly reported, and pertinent orthopedic 
and neurological findings should be reported 
to allow for application of the rating 
criteria for disability of the spine.

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner should 
report at what point (in degrees) that motion 
is effectively limited by pain, as well as 
whether there is any additional functional 
loss due to weakened movement, excess 
fatigability, or incoordination.  The 
examiner should report any specific 
information as to the frequency and duration 
of incapacitating episodes in the past 12 
months, and a description of all neurologic 
manifestations, to include, but not limited 
to, radiating pain into an extremity, and 
bowel or bladder impairment.  

3.  After completion of the above and any 
additional development which the RO/AMC may 
deem necessary, the RO/AMC should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO/AMC should issue an 
appropriate supplemental statement of the 
case, and give the Veteran the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


